Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 7-10, 21 and 29, drawn to a mouse whose genome comprises a deletion of exon 44 of the dystrophin gene resulting in an out of frame shift and a premature stop codon in exon 45, and a mouse produced by the claimed method of claim 29, classified in USPC 800/18 and 800/25, CPC A01K 67/0276 and A01K 2217/075.
II. Claims 30-31, drawn to a method of screening a candidate substance for DMD exon-skipping activity by using the mouse of claim 1, classified in USPC 800/3, CPC A61K 49/0008.
III. Claim 40, drawn to an isolated nucleic acid encoding a DMD guide RNA and comprising the sequence in any one of SEQ ID No. 1-8 or 27-38, classified in USPC 536/23.1, CPC C12N 2310/20 and C07H 21/04.
IV. Claims 45-51 and 60, drawn to a method of correcting a dystrophin gene defect in exon 45 of DMD gene in a subject by contacting a cell in the subject with Cpf1 or Cas9 and a DMD gRNA as defined in claim 40, classified in USPC 514/44R and 536/23.7, CPC A61K 40/00 and C07H 21/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product the mouse of invention I can be used to produce a protein or can be used to screen a candidate substance having therapeutic effect in treating a disease rather than being used to screen candidate substance for DMD exon-skipping activity.  Inventions I and II have different classifications and require separate search and the search would not be coextensive.  Inventions I and II are not obvious variants and are patentably distinct from each other. 
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a mouse vs. a nucleic acid.  A mouse and a nucleic acid differ in their chemical structure and biological functions.  They have different designs, modes of operation and effects, and they have different usages.  Further, the nucleic acid of invention III can be used as a probe rather than being used to produce the mouse of claim 29. Inventions I and III have different classifications and require separate search and the search would not be coextensive.  Inventions I and III are not obvious variants and are patentably distinct from each other. 
Invention II and invention IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a method of screening a candidate substance for DMD exon-skipping activity by using the mouse of claim 1 vs. a method of correcting a dystrophin gene defect in exon 45 of DMD gene in a subject.  They have different designs, modes of operation and effects, and they differ at least in objectives, method steps, reagents and doses used, schedules used, response 
Invention I and invention IV are unrelated.  The mouse of invention I is not used or involved in the method of invention IV.  Invention I and invention IV have different classifications and require separate search and the search would not be coextensive.  Invention I and invention IV are not obvious variants and are patentably distinct from each other. 
Invention II and invention III are unrelated.  The nucleic acid of invention III is not used or involved in the method of invention II.  Invention II and invention III have different classifications and require separate search and the search would not be coextensive.  Invention II and invention III are not obvious variants and are patentably distinct from each other. 
Invention III and invention IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acid of invention III can be used as a probe or to produce a transgenic mouse rather than being used to correct a dystrophin gene defect in exon 45 of the DMD gene in a subject.  Invention III and invention IV have different classifications and require separate search and the search would not be coextensive.  Invention III and invention IV are not obvious variants and are patentably distinct from each other. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

Claim(s) 40 is/are generic to the following disclosed patentably distinct species:
Upon election of any one of inventions III-IV, Applicant is required to select one SEQ ID No. from claim 40.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
(b) The prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632